DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims the benefit of a National Stage of International Application No. PCT/US2018/055039, filed October 9, 2018, which is acknowledged.

Drawings
The drawings were received on 04/05/2021.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/05/2021 has been considered by the examiner. 


Response to Arguments
Applicants amends and remarks filed 01/21/2022 have been fully considered by the examiner.
Applicant’s remarks regarding the rejection of claims under 35 USC § 112(b), the problematic language has been removed and problematic claims have been cancelled and the rejections made in the previous office action have been withdrawn.
 Applicant’s remarks regarding the rejection of claims under 35 USC § 103, see pgs. 8-9.
Applicant argues that the cited reference fail to disclose the comprised accounts. Examiner notes that Walters et al. (US Pub. No. 2020/0065813, hereinafter ‘Walt’) teaches fraudulent transactions which includes comprise credit card transactions as compromised accounts, in 0003-0022. 
Applicant argues that claims have been amended to include claims 2 and 12 limitations, however additional amendments have been made to scope of the dependent claims that warrant new art being added to help address claim newly amended claim limitations.
The current office action provides a rejection of claims under 35 USC § 103, see full rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 7-8, 10-11, 17-18, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (US Pub. No. 2020/0065813, hereinafter ‘Walt’) in view of Gupta et al. (US Pub. No. 2019/0391901, hereinafter ‘Gupta’) in further view of  Filliben et al. (US Pub No. 2019/0377819, hereinafter ‘Joel’).

Regarding independent claim 1, Walt teaches a method comprising: receiving, by a computer, historical interaction data, wherein the historical interaction data includes a plurality of historical interactions, each historical interaction associated with a first plurality of data fields, the data fields being interdependent; (in 0067: … the fraud detection logic circuitry 2000 receives the transaction data [claimed historical interaction data includes a plurality of historical interactions, each historical interaction associated with a first plurality of data fields, the data fields being interdependent] 2005 as an input and provides the input to the instance of the neural network 2010 trained for the specific customer..)
	assigning, by the computer, a first plurality of weights to the first plurality of data fields; (claimed assigned weight as neural network layer weights applied to transaction data, in 0063: … Backward propagation of the error may adjust weights [claimed assigned a first plurality of weights to the first plurality of data fields for training adjustment] and biases in the layers of the neural network to reduce the error. The backward propaga­tion of the error may effectively adjust the range of predicted transactions responsive to the transaction data [including claimed first plurality of data fields associated with customer transactions] that caused the neural network to output the error)
generating, by the computer, a first neural network using the first plurality of weights and the first plurality of data fields; (in 0063: A backprop 2046 logic circuitry of the trainer 2040 may train the neural network [claimed generating, by the computer, a first neural network using the first plurality of weights and the first plurality of data fields] 2010 by backward propagation of the error that is output by the neural network 2010 in response to the training data [claimed using the first plurality of weights and the first plurality of data fields]. Backward propagation of the error may adjust weights [claimed using the first plurality of weights and the first plurality of data fields] and biases in the layers of the neural network to reduce the error…)
 identifying, by the computer, using the first neural network, a first plurality of feature indicators indicative of a first class, the first class being different from a second class; receiving, by the computer, a second plurality of feature indicators derived from data relating to compromised accounts, the compromised accounts being accounts that have been accessed by unauthorized entities; (in 0016: Note that while the neural network is trained to predict a transaction by a customer or to detect a non­fraudulent transaction, fraud detection logic circuitry may detect fraud based on a determination by the neural network of the error associated with predicting a transaction con­ducted by the customer or classifying the transaction [claimed identification of a first plurality of feature indicators indicative of a first class, the first class being different from a second class] con­ducted by the customer. In other words, the neural network learns what a non-fraudulent transaction [claimed first class] for a customer looks like in terms of the data input to the neural network for the transaction. When data for a non-fraudulent transaction is input at the input layer of the neural network, the neural network may output an error that is small to indicate that the transaction closely matches a predicted transaction or trans­action classification [claimed second class]. On the other hand, when data for a fraudulent transaction [i.e. a second plurality of feature indicators derived from data relating to compromised accounts, the compromised accounts being accounts that have been accessed by unauthorized entities] is provided at the input layer of the neural network, the neural network may output a large error indicating that the transaction does not match a predicted transaction well or transaction classification well. Thus, the fraud detection logic circuitry may determine if a transaction is likely fraudulent [claimed second class] by comparing the error output by the first neural network to a deviation threshold.; And where the neural network is trained to learn the respective claimed features for determining a respective predicted class/classification, in 0012-0017: …More specifically, embodiments may train neural networks to learn what a non-fraudulent transaction is and when transaction data for a fraudulent transaction is input into the neural network, the neural network may produce an error indicative of the difference between a non-fraudulent trans­action and the transaction provided as the input…Thereafter, an instance of that neural network is assigned to a specific customer and retrains or continues to train based on the purchase history of that specific customer, advantageously training the neural network to recognize specific transaction patterns [claimed identified plurality of feature indicators indicative of each respective class for a trained predicted class, using the first neural network] of that specific customer. As a result, determinations by the neural network about non-fraudulent transactions  are based on predicted transactions for each customer… Thus, the fraud detection logic circuitry may determine if a transaction is likely fraudulent t[including i.e. a second plurality of feature indicators derived from data relating to compromised accounts, the compromised accounts being accounts that have been accessed by unauthorized entities] by comparing the error output by the neural network to a deviation threshold. For transactions in which the output error falls below the deviation threshold, the fraudulent detection logic circuitry may consider the transaction to be non-fraudulent. For transactions in which the output error reaches or exceeds the deviation threshold, the fraudulent detection logic circuitry may consider the transaction to be fraudulent [including i.e. a second plurality of feature indicators derived from data relating to compromised accounts, the compromised accounts being accounts that have been accessed by unauthorized entities] or to potentially be fraudulent…; And where the data is classified based on extracted feature as the recited plurality of transaction data set of time series data  and patterns associated with classifying each respective detected class, in 0012-0017 and in 0026 & 0028: The first set of server(s) 1010 may retrain the neural network 1017 to detect, classify, and/or predict non­fraudulent transactions by training the neural network 1017 with sets of transactions from multiple customers. Each set of transactions may comprise a sequence of transactions that occur in a series such as a time series or time sequence… In several embodiments, one or more the server(s) 1010 may perform fraud detection with the neural networks 1037 and 1047. For example, the when the customer asso­ciated with the customer device 1030 completes a transac­tion such as purchasing gas, the fraud detection logic cir­cuitry 1015 may apply transaction data that describes the purchase as a tensor to the input layer of the neural network… If the customer buys the gas at the same gas station for about the same amount, at about the same time, on about the same day of the week that the customer normally purchases gas for a vehicle, the error output from the neural network 1037 will likely be very small if not nil. On the other hand, if one or more of these factors deviate significantly from the customer's purchase history and/or from the sequences of transactions learned from training on transaction data from multiple customers, the error output from the neural network 1037 may be large.)
receiving, by a computer, recent interaction data, wherein the recent interaction data includes a plurality of recent interactions, each recent interaction associated with a second plurality of data fields, the data fields being interdependent; (claimed received data fields as new current data sets interdepending based on the monitored related customers and transaction data field data captured in the recent time series interaction transaction datasets, in in 0014: In many embodiments, the neural network may pretrain on a server of, e.g., a payment instrument issuer, with function approximation, or regression analysis, or classification. Function approximation may involve time series prediction and modeling. A time series is a series of data points indexed ( or listed or graphed) in time order… Neural networks may perform time series analysis to extract meaningful statistics and other characteristics of the data such as time series [including claimed receiving, by recent data for an interaction] forecasting to predict future values based on previously observed values;  And in 0026-0027: … Each set of transactions may comprise a sequence of transactions that occur in a series such as a time series or time sequence… a second set of one or more server(s) 1010 may continue to train or retrain one or more instances of the neural network 1017 with purchase history of one or more customers [claimed interdependent data series transaction datasets]. For example, some embodiments fully train the neural network 1017 with the transaction data from multiple customers prior to training an instance of the neural network 1017 with purchase history of a specific customer… For example, the when the customer asso­ciated with the customer device 1030 completes a transac­tion such [transaction data as claimed interaction data having claimed data fields]; And each recent interaction associated with a second plurality of data fields, the data fields being interdependent, in 0028, as part of the customer purchase including potential fraudulent transactions] as purchasing gas, the fraud detection logic cir­cuitry 1015 may apply transaction data that describes the purchase as a tensor to the input layer of the neural network 1037. The neural network 1037 may operate in inference mode and output an indication of error associated with the purchase… )
generating, by the computer, a second neural network using a second plurality of weights and the second plurality of fields associated with the recent interaction data; identifying, by the computer, using the second neural network, a third plurality of feature indicators indicative of the first class; (claimed plurality of neural networks as depicted in Fig. 1A, processing identified features of the Fraud detection classes, including claimed first class, in 0033: FIG. 1B depicts an embodiment for an apparatus 1100 such as one of the server(s) 1010, the customer device 1030, and/or the customer device 1040 shown in FIG. lA… The processor(s) 1110 may comprise processing circuitry to implement fraud detection logic circuitry 1115 such as the fraud detection logic circuitry 1015, 1035, or 1045 in FIG. 1A.; And claimed plurality of weights used to model neural network models for training identified features in the transaction data as claimed fields associated with interaction data indicative of data detect class features, as depicted in Fig. 1 A, in 0063-0064: A backprop 2046 logic circuitry of the trainer 2040 may train the neural network 2010 by backward propagation of the error that is output by the neural network 2010 in response to the training data. Backward propagation of the error may adjust weights [claimed a second neural network using a second plurality of weights and the second plurality of fields associated with the recent interaction data] and biases in the layers of the neural network to reduce the error. The backward propaga­tion of the error may effectively adjust the range of predicted transactions responsive to the transaction data that caused the neural network to output the error. After pretraining the neural network 2010 with the multiple customer purchase history data 2022, the fraud detection logic circuitry 2000 may create multiple instances 2012 of the neural network 2010. In some embodiments, the fraud detection logic circuitry 2000 may create one of the instances 2012 for every customer. In other embodiments, the fraud detection logic circuitry 2000 may create one of the instances 2012 for every customer within a group of cus­tomers [i.e. a plurality of features associated with a third customer as claimed a third plurality of feature indicators indicative of the first class]… The fraud detection logic circuitry 2000 may select the group of customers based on various criteria, based on requests to "opt-in" from the group of customers, based on a list of customers provided to the fraud detection logic circuitry 2000, and/or based on other criteria.)
updating the … distribution component in the computer using the first plurality of feature indicators, the second plurality of feature indicators, and the third plurality of feature indicators,  (in 0065: The fraud detection logic circuitry 2000 may then retrain [claimed updating] each of the instances 2012 of the neural network 2010 with specific customer purchase history data 2024 [features indicators of customer transactions]. The specific customer purchase history data 2024 represents a set of the transaction data for a specific customer and there is a set for each customer [claim plurality of features indicators including claimed first second and third], or at least each customer in the group of customers [claimed distribution of using claimed feature indicators]. In other words, an instance 2012 of the neural network 2010 is pertained with the purchase history of a specific customer so that the fraud detection via the instance 2012 for a specific customer is, advantageously, based on that specific customer's purchase history… In other words, an instance 2012 of the neural network 2010 is pertained with the purchase history of a specific customer so that the fraud detection via the instance 2012 for a specific customer is, advantageously, based on that specific customer's purchase history.; And in 0066-0067: In many embodiments, the retraining with the specific customer purchase history data 2024 may occur with sets of transactions that the trainer 2040 selects from the specific customer purchase history data 2024. The ran­dom 2042 logic circuitry may occasionally or periodically generate a set of random, non-fraudulent transactions in a time sequence or time series for training one of the instances 2012 of the neural network 2010. Furthermore, the fuzzy 2044 logic circuitry may adjust values of the transaction data from the specific customer purchase history data 2024. For instance, the fuzzy 2044 logic circuitry may change a price of a grocery bill or other transaction, the time of a dinner bill, or the like. …Once the fraud detection logic circuitry 2000 retrains one of the instances 2012 for a specific customer, the instance of the neural network 2010 can perform fraud detection [claimed using the claim plurality of feature indicators for the respective customer] for the specific customer and, in several embodi­ments, continue to train with new, non-fraudulent transac­tions completed by the customer.... The payment instrument issuer may comprise a server to perform fraud detection based on the instance of the neural network 2010 that is trained for this specific customer or may hire a third party to perform the fraud detection... The fraud determiner 2030 may determine if the error or deviation output by the instance of the neural network 2010 pertained for the specific customer indicates that the transaction is non-fraudulent or might be fraudulent [claimed distribution component for determining fraud using the claimed plurality of feature indicators]…)
wherein the … distribution component forms a model that scores interactions; (error as score, in 0042-0047:… The input layer 1510 may comprise input data that is training data for the neural network 1500 or new transaction data to evaluate. The input layer 1510 may provide the transaction data in the form of tensor data to the layer 1520. The transaction data may comprise transaction information, which is data related to a purchase by a customer…When operating in inference mode, the fraud detection logic circuitry, such as the fraud detection logic circuitry 1115 shown in FIG. 1B, may compare the output of the objective function logic circuitry 1550 against the deviation threshold to determine if the error indicates a potentially fraudulent transaction or a non­fraudulent transaction…he chain rule is a formula for computing the derivative of the composition of two or more functions. That is, if f and g are functions, then the chain rule expresses the derivative of their composition fog (the func­tion which maps x to f(g (x))) in terms of the derivatives of f and g [wherein the probability … component forms a model that scores interactions]. After the objective function logic circuitry 1550 computes the errors [i.e. wherein the … distribution component forms a model that scores interactions], backpropagation logic circuitry 1555…;)
receiving, by the computer, current data for an interaction, (claimed current time as data used to predict a future value, in 0014: In many embodiments, the neural network may pretrain on a server of, e.g., a payment instrument issuer, with function approximation, or regression analysis, or classification. Function approximation may involve time series prediction and modeling. A time series is a series of data points indexed ( or listed or graphed) in time order… Neural networks may perform time series analysis to extract meaningful statistics and other characteristics of the data such as time series forecasting to predict future values based on previously observed values [including claimed receiving, by the computer, current data for an interaction].: And in 0026-0027: The first set of server(s) 1010 may pretrain the neural network 1017 to detect, classify, and/or predict non­fraudulent transactions by training the neural network 1017 with sets of transactions from multiple customers. Each set of transactions may comprise a sequence of transactions that occur in a series such as a time series or time sequence… a second set of one or more server(s) 1010 may continue to train or retrain one or more instances of the neural network 1017 with purchase history of one or more customers. For example, some embodiments fully train the neural network 1017 with the transaction data from multiple customers prior to training an instance of the neural network 1017 with purchase history of a specific customer… For example, the when the customer asso­ciated with the customer device 1030 completes a transac­tion such as purchasing gas, the fraud detection logic cir­cuitry 1015 may apply transaction data that describes the purchase as a tensor to the input layer of the neural network 1037 [claimed receiving, by the computer, current data for an interaction]. The neural network 1037 may operate in inference mode and output an indication of error associated with the purchase. )
 applying, by the computer, the … distribution component to the current data; (claimed application as input of received data to the classification, in 0028: …The neural network 1037 may operate in inference mode and output an indication of error associated with the purchase. The error may represent a difference between the purchase of the gas and a predicted range of transactions that the neural network 1037 determines based on the pretraining and/or the continued training with new transactions for this customer. If the customer buys the gas at the same gas station for about the same amount, at about the same time, on about the same day of the week that the customer normally purchases gas for a vehicle, the error output from the neural network 1037 will likely be very small if not nil. On the other hand, if one or more of these factors deviate [claimed applying, by the computer, the … distribution component to the current data] significantly from the customer's purchase history and/or from the sequences of transactions learned from training on transaction data from multiple customers, the error output from the neural network 1037 may be larger [claimed applying, by the computer, the … distribution component to the current data].)
determining a score by scoring, by the computer, the interaction using the … distribution component. (error as score, in 0016: Note that while the neural network is trained to predict a transaction by a customer or to detect a non­fraudulent transaction, fraud detection logic circuitry may detect fraud based on a determination by the neural network of the error associated with predicting a transaction con­ducted by the customer or classifying the transaction con­ducted by the customer… When data for a non-fraudulent transaction is input at the input layer of the neural network, the neural network may output an error that is small to indicate that the transaction closely matches a predicted transaction or trans­action classification…; And using the distribution as the claimed data classes for detecting fraudulent and non-fraudulent transactions, in 0016 and in 0065: The fraud detection logic circuitry 2000 may then retrain each of the instances 2012 of the neural network 2010 with specific customer purchase history data 2024. The specific customer purchase history data 2024 represents a set of the transaction data for a specific customer and there is a set for each customer, or at least each customer in the group of customers. In other words, an instance 2012 of the neural network 2010 is pertained with the purchase history of a specific customer so that the fraud detection via the instance 2012 for a specific customer is, advantageously, based on that specific customer's purchase history.)
Examiner notes that claimed computer disclosed in Walt as the server system depicted in Fig. 1A, in 0033-0034: FIG. 1B depicts an embodiment for an apparatus 1100 such as one of the server(s) 1010, the customer device 1030, and/or the customer device 1040 shown in FIG. lA. The apparatus 1100 may be a computer in the form of a smart phone, a tablet, a notebook, a desktop computer, a workstation, or a server. The apparatus 1100 can combine with any suitable embodiment of the systems, devices, and methods disclosed herein. The apparatus 1100 can include processor(s) 1110, a non-transitory storage medium 1120, communication interface 1130,… The processor(s) 1110 may operatively couple with a non-transitory storage medium 1120. The non-transitory storage medium 1120 may store logic, code, and/or program instructions executable by the processor(s) 1110 for per­forming one or more instructions including the fraud detec­tion logic circuitry 1125…

While Walt teaches the use of transaction data for training neural network to detect non-fraudulent and fraudulent classes based on the distribution of the data features to learn patterns in the historical transaction data. And capturing a plurality of features associated with a respective customer in 
Walt does not expressly disclose the data features captured in an networked/server environment and processed as part of the learning and training process as disclosed in the claim limitations:
identifying, by the computer, using .. neural network, a first plurality of feature indicators indicative of a first class,… receiving, by the computer, a second plurality of feature indicators derived from data relating to compromised accounts, the compromised accounts being accounts that have been accessed by unauthorized entities;
applying, by the computer, the probability distribution component to the current data;
determining a score by scoring, by the computer, the interaction using the probability distribution component.
wherein the probability distribution component forms a model that scores interactions
	However, Gupta does expressly teach the claim limitations:
identifying, by the computer, using .. neural network, a first plurality of feature indicators indicative of a first class,… receiving, by the computer, a second plurality of feature indicators derived from data relating to compromised accounts, ..; (claimed features extracted based on the respective classifier as claimed first and second classifiers, in 0021-0022: In FIG. 1, the functionality of the detector 101 has been logically organized into an anomaly feature extractor 107 [i.e. dentifying, by the computer, using .. neural network, a first plurality of feature indicators indicative of a first class,… receiving, by the computer, a second plurality of feature indicators derived from data relating to compromised accounts, ..], a fuzzy rule-based classifier 109, and an artificial neural network (ANN) 111… The anomaly feature extractor 107 extracts memory anomaly features from the time-series dataset 105 by reducing the size of input to be supplied to the fuzzy rule-based classifier 107 and the ANN 111 and by deriving memory anomaly features from one or more metrics indi­cated in the time-series dataset 105. To focus the analysis (i.e., reduce the input size for analysis by the classifiers), the anomaly feature extractor 107 selects values of other metrics that correlate with the GC operation invocations by time… The fuzzy rule-based classifier 109 is a set of rules for pattern-based detection of memory anomalies. The rules are weighted. The weights of breached or satisfied rules are aggregated into probabilities or confidence values associated with corresponding labels of a first classification "anomaly" and a second classification "no anomaly… [i.e. identifying, by the computer, using the first neural network, a first plurality of feature indicators indicative of a first class, the first class being different from a second class])
applying, by the computer, the probability distribution component to the current data; (in 0046: … After an initial probability density function has been built, the adaptive filter can be programmed to filter time slices for a defined time period or number of time slices before resuming the first phase and operating in both phases: 1) applying the probability density function to obtained time slices for a current time window, and 2) using the time slices of the current time window build a new sample dataset to build a new probability density function, thus adapting the canonical baseline.)
determining a score by scoring by the computer, the interaction using the probability distribution component. (probability values as claimed scoring, in 0044: The probability based filter 509 applies the prob­ability density function to time slices received subsequent to determination of the probability density function. A prob­ability range will be defined for canonical behavior. After generating a probability value from the probability density function for a time slice of metric values, the probability based filter 509 determines whether the probability value falls within the defined probability range for canonical behavior...)
wherein the probability distribution component forms a model that scores interactions (in 0042-0044: …With the probability density function, the probability based filter 509 filters metric time slices based on a probability range defined for canonical behavior… After sufficient sample data has been collected, the estimator 507 performs a kernel density esti­mation to build a probability density function (508)… The probability based filter 509 applies the prob­ability density function to time slices received subsequent to determination of the probability density function. A prob­ability range will be defined for canonical behavior. After generating a probability value from the probability density function for a time slice of metric values [i.e. wherein the probability distribution component forms a model that scores interactions], the probability based filter 509 determines whether the probability value falls within the defined probability range for canonical behavior [i.e. the probability distribution component forms a model that scores interactions]…)
The Walt and Gupta references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information processing system using learning algorithms for data classification task using time series data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for processing transaction time series 
One of ordinary skill in the arts would have been motivated to combine the disclosed teaches of Walt and Gupta in order enable the use of smaller artificial neural networks by allowing the memory anomaly detector to derive “additional features from the correlated values to present a smaller input vector to the two classifiers: a fuzzy rule-based classifier and an artificial neural network” (Gupta, 0017); Doing so would allow “the memory anomaly detector to be "lightweight" because it is less computationally expensive to run a smaller artificial neural network” and monitor data patterns in a non-intrusive way (Gupta, 0017).

Walt teaches using features of the data associated with the plurality of data sets including the claimed first, second and third set of features as extracted from a plurality of networked devices for classification of data features by the classification model, as disclosed above. Walt does not expressly disclose the use of probability distributions using the classification feature indicators, as recited in the claim limitation:
and updating, the probability distribution component in the computer using … plurality of feature indicators and the … plurality of feature indicators comprises updating the probability distribution component in the computer using the … plurality of feature indicators, the … plurality of feature indicators, and the … plurality of feature indicators.
	Gupta does expressly teach the use of probability distributions using the classification feature indicators, as recited in the claim limitation:
and updating, the probability distribution component in the computer using … plurality of feature indicators and the … plurality of feature indicators comprises updating the probability distribution component in the computer using the … plurality of feature indicators, the … plurality of feature indicators, and the … plurality of feature indicators. (updating as aggregation of probabilities associated with the classes, in 0021-0022: … The anomaly feature extractor 107 can supply the severity value to the detected anomaly interface 113 directly or pass it through the fuzzy rule-based classifier 109. The anomaly feature extractor 107 assembles the extracted features into an input vector represented as v(m1, m2, m3, m4, mn) [claimed use of feature indicators], which flows to the fuzzy rule-based classifier 109. The fuzzy rule-based classifier 109 is a set of rules for pattern-based detection of memory anomalies. The rules are weighted. The weights of breached or satisfied rules are aggregated into probabilities or confidence values associated with corresponding labels of a first classification "anomaly" and a second classification "no anomaly…; And in 0040-0042: Although the discussed memory anomaly detector reduces the features fed into the classifiers to achieve a lightweight solution, the classification process still con­sumes resources. While canonical behavior or a baseline for an application can be established for selective use of the classifiers, an application's canonical behavior cannot be presumed as static… An adaptive canonical behavior filter builds a sample dataset from observed time-series values of memory related metrics and then performs kernel density estimation on the sample dataset. With the resulting probability density function, the adaptive canonical behavior filter filters out subsequently observed time-series values of the memory related metrics that fall within a canonical behavior range that is specified/configured… The adaptive canonical behavior filter 501 comprises a multi­variate kernel density estimator 507 and a probability based filter 509…; And plurality of data features collected from the network environment devices, in 0017: A memory anomaly detector has been designed that is lightweight and non-intrusive. The lightweight, non­intrusive memory anomaly detector has been designed to extract features for classification by a rule-based classifier until a second classifier has been trained by the rule-based classifier. The memory anomaly detector correlates values in time-series data for selected memory related metrics ("cor­related features"). This data can be efficiently collected by probes or agents without being intrusive with the application component (e.g., virtual machines (VMs)) being monitored [claimed plurality of feature indicators associated with a plurality of monitored devices for classifying input data]…)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Walt and Gupta for the same reasons disclosed above.

While Walt and Gupta teaches the system and method for determining fraudulent activity from data features that are known to include activities of unauthorized account access, this is considered known by person having ordinary skill in art. The references cited do not included this inherent interpretation of fraudulent activity including feature indicators derived from data relating to compromised accounts, the compromised accounts being accounts that have been accessed by unauthorized entities.
Joel teaches this inherent interpretation of fraudulent activity including feature indicators derived from data relating to compromised accounts, the compromised accounts being accounts that have been accessed by unauthorized entities. (Joel teaches in 0104: …FIG. 2A, illustrates how entities and relationships may be understood in the context of a fraudulent transaction, such as fraudulent transaction 215. For example, the personal computer 203 may be compro­mised, such that transactions originating from the personal computer 203 should be considered extremely suspect, if not per se fraudulent…; And in 0116:…. Relatedly, the customer B 304 may be considered to have a moderate risk, as a fraudulent transaction may indicate that, for example, the customer's private data has been stolen via the compromised point-of-sale system. The first card 303 may be considered low risk in this example due to, for example, the nature of the transaction (e.g., the transaction indicating that the point-of-sale system has been hacked [i.e. claimed fraudulent activity including feature indicators derived from data relating to compromised accounts, the compromised accounts being accounts that have been accessed by unauthorized entities] but did not exfiltrate card data), but the first card 303 may be categorized as high risk if, for example, the transaction 301 suggested that the first card 303 was compromised…; And in 0077-0078: …A machine learning model associated with a particular entity may be configured to determine a fraud risk score for the particular entity. For example, each machine learning model may be configured to determine a fraud risk score for a credit card based on a transaction (e.g., an online purchase) involving the credit card…Such a high fraud risk score may indicate that a transaction was fraudulent (e.g., that a purchase was not made by the owner of the credit card) [i.e. claimed fraudulent activity including feature indicators derived from data relating to compromised accounts, the compromised accounts being accounts that have been accessed by unauthorized entities] ...; And in 0109: … past fraudulent transactions, like transaction 205, may be used to create fraud detection rules. Such rules may comprise a pattern recognition rule or algorithm, such that future transactions may be identified as fraudulent before, after, and/or during occurrence. For example, a fraud detection pattern recognition rule may specify that five repeated failed attempts at withdrawing money from an Automated Teller Machine (ATM) may suggest that the debit card used in the failed attempts is presumptively stolen) [i.e. claimed fraudulent activity including feature indicators derived from data relating to compromised accounts, the compromised accounts being accounts that have been accessed by unauthorized entities]…)
Additionally, Joel teaches using autoencoder neural network having a probability distribution component to determine scores as fraud risk score of data interactions modeled by the neural network as claimed, Joel teaches:
determining a score by scoring by the computer, the interaction using the probability distribution component. (in 0144: The autoencoder may be trained on historical data or feature vectors that are known to not be fraudulent. By training on non-fraudulent feature vectors, the autoencoder may learn how a non-fraudulent entity behaves… he autoencoder may be a variational autoencoder, in some examples. The variational autoencoder may include the components of the autoencoder. The variational autoen­coder may also include a constraint on its encoding network that forces it to generate vector representations of inputs according to a distribution (e.g., a unit Gaussian distribu­tion) [i.e. the interaction using the probability distribution component]….; For determining a score as a fraudulent classification output score, in 0072: At step 604, the system may use a machine learning ensemble to determine an output based on inputs. In one example, the output may include anomaly scores, heat scores, and classification output; and the ensemble may receive transaction data and non-monetary data as input. In another example, the system may use the machine learning ensemble to produce output comprising a fraud risk score [i.e. determining a score by scoring by the computer, the interaction using the probability distribution component] for a purchase, such as an online purchase. The ensemble may determine an output using one or more machine learning models-e.g., decision trees, support vector machines, neu­ral network, Boltzmann machine, restricted Boltzmann machine, autoencoder [i.e. the interaction using the probability distribution component], clustering algorithms (knn, shared nearest neighbors, DBSCAN, K means, and others). For example, the machine learning ensemble may analyze a feature vector for a node in the graph to generate an outcome indicative of the heat of the node. The machine learning ensemble uses one or more machine learning engines to perform the analysis… )
wherein the probability distribution component forms a model that scores interactions (in 0144-0145: The autoencoder may be trained on historical data or feature vectors that are known to not be fraudulent. By training on non-fraudulent feature vectors, the autoencoder may learn how a non-fraudulent entity behaves. When the autoencoder encounters a feature vector that is different from the feature vectors it has trained on, the UMLE may flag the feature vector as potentially fraudulent… The variational autoen­coder may also include a constraint on its encoding network that forces it to generate vector representations of inputs according to a distribution (e.g., a unit Gaussian distribu­tion).; Gaussian probability distribution component using autoencoders forming model to produce claimed scores as fraudulent scores, in 0072: At step 604, the system may use a machine learning ensemble to determine an output based on inputs. In one example, the output may include anomaly scores, heat scores, and classification output; and the ensemble may receive transaction data and non-monetary data as input. In another example, the system may use the machine learning ensemble to produce output comprising a fraud risk score [i.e. wherein the probability distribution component forms a model that scores interactions] for a purchase, such as an online purchase. The ensemble may determine an output using one or more machine learning models-e.g., decision trees, support vector machines, neu­ral network, Boltzmann machine, restricted Boltzmann machine, autoencoder [i.e. wherein the probability distribution component forms a model that scores interactions], clustering algorithms (knn, shared nearest neighbors, DBSCAN, K means, and others)…)
The Walt, Gupta, and Joel are references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information processing system using learning algorithms for data classification task using time series data.
 to combine the teachings of the prior art for processing transaction time series data for anomaly detection and fraud classifications using machine learning models as disclosed by Joel with the method of information processing of time series data using machine learning models to detect fraudulent and non-anomalous activities as collective disclosed by Walt and Gupta.
One of ordinary skill in the arts would have been motivated to combine the disclosed teaches of Walt, Gupta, and Joel in order enable the use of artificial neural networks to learn how a non-fraudulent entity behaves based on features in the training dataset, (Joel, 0144). Doing so would enable a machine learning system for detecting emerging pattern and adjusting the feature vector based on an objective function to minimize a loss function using artificial neural network models for classifying transaction data, (Joel, 0008-0009); and allows for a classification process that allows restrictions to be associated with a hot file- for example, a node (e.g., a user or device) that will allow for preventing/restricting accessing online bank­ing or some other service  associated with fraudulent transaction. (Joel, 0131-0133).

Regarding claim 7, the rejection of claim 1 is incorporated and Walt in combination with Gupta and Joel teaches the method of claim 1, wherein the current data is received in an authorization request message from an access device operated by a resource provider. (claimed data resource provided as transaction server for receiving data as network messages as depicted in Fig. 1A, in 0014: In many embodiments, the neural network may pretrain on a server of, e.g., a payment instrument issuer, with function approximation, or regression analysis, or classification….; And in 0025: In the present embodiment, the server(s) 1010 may represent one or more servers owned and/or operated by a company that provides services. In some embodiments, the server(s) 1010 represent more than one company that pro­vides services. For example, a first set of one or more server(s) 1010 may provide services including pretraining a neural network 1017 of a fraud detection logic circuitry 1015 with transaction data from more than one customer…)

Regarding claim 8, the rejection of claim 7 is incorporated and Walt in combination with Gupta and Joel teaches the method of claim 7, further comprising: declining access to a resource provided by the resource provider if the score exceeds a threshold. (claimed declining access to the storage resource for adding new training data, in 0070: … In other embodiments, the add 2050 logic circuitry may add the transaction data 2005 to the new transaction data for training 2026 upon determination that the error does not exceed the deviation threshold, along with an indication that the trans­action data 2005 is not confirmed to be non-fraudulent. New transaction data for training 2026 that is not confirmed may not be unavailable for training purposes until the confirm 2048 logic circuitry changes the indication to indicate that the transaction data 2005 is verified as non-fraudulent…)
While Walt teaches the use of a threshold criteria for providing access to server/provider resources for updating the training dataset for modeling and detecting fraudulent activity and using the threshold criteria for determining resource access for processing the current transaction as training data. And Joel teaches declining access to a resource provided by the resource provider based on a threshold, in 0131-0133: In another example, the spreading functionality may occur based on temporal considerations. For example, if the machine learning engine 712 outputs a Boolean true outcome for a new node being added to the stored graph, a node corresponding to a merchant device that received the transaction may be flagged for additional scrutiny [i.e. declining access to a resource provided by the resource provider based on a threshold]. That merchant device [i.e. resource provided by the resource provider] corresponds to a particular node in the graph module. All transactions that occurred at the merchant device node in the graph module for a threshold of time T [i.e. exceeds a threshold T-1] may receive a slightly weighted hot file value [i.e. declining access to a resource provided by the resource provider based on a threshold]… the weighting may be calculated to decay as time reaches a threshold [i.e. exceeds a threshold @ T-1] of time T… In addition to the aforementioned hot file function­alities, the hotfile module 704 and/or hotfile propagation engine 706 may also include restriction functionality [i.e. declining access to a resource provided by the resource provider based on a threshold], as illustrated in step 626. The restriction functionality may be implemented by a restrict engine in the hotfile module 704 and/or hotfile propagation engine 706. The restrict engine may output whether to block or not block a putative trans­action. In the case of a completed transaction, the restrict engine may analyze the transaction data as compared to the existing graph structure to determine whether any ex post facto alerts or flags may be desirable…; The heat value exceeding a threshold, in 0138: … The machine learning engine may have identified that other transactions involving purchasers that identified the same employer have also recently been recognized with anomalous patterns [i.e. declining access to a resource provided by the resource provider if … score exceeds a threshold indicative of a hot file. This realization by the machine learning engine may increase the heat of the transaction node; and subsequently spread to connected nodes. This may result in particular nodes exceeding a threshold confidence [i.e. declining access to a resource provided by the resource provider if … score exceeds a threshold] to push those nodes to an updated outcome from a Boolean false to a Boolean true. Other examples of machine learning techniques may be used in combination or in lieu of a collaborative filtering technique included, but are not limited to a fraud detection model, any time series trend analysis, and the like.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Walt, Gupta, and Joel for the same reasons disclosed above.

first neural network trained using backpropagation to perform classification task for classifying transaction data. However, Walt and Gupta does not expressly teach claim 10 limitation.
Joel does expressly teach claim 10 limitation of the method of claim 1, wherein the first neural network comprises sigmoid functions. (in 0057 … The output layer may be configured to output a classification or a real value. In one example, the layers in the neural network may use an activation function such as a sigmoid function [i.e. wherein the first neural network comprises sigmoid functions], a Tan h function, a ReLu function, and/or other functions. Moreover, the neural network may include a loss function. A loss function may, in some examples, measure a number of missed positives; alternatively, it may also measure a num­ber of false positives. The loss function may be used to determine error when comparing an output value and a target value. For example, when training the neural network the output of the output layer may be used as a prediction and may be compared with a target value of a training instance to determine an error. The error may be used to update weights in each layer of the neural network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Walt, Gupta, and Joel for the same reasons disclosed above.


Regarding independent claim 11, Walt teaches a computer comprising: a processor; and a computer readable medium, the computer readable medium comprising code, executable by the processor, for implementing a method comprising: (server system as claimed computer depicted in Fig. 1A, in 0033-0034: FIG. 1B depicts an embodiment for an apparatus 1100 such as one of the server(s) 1010, the customer device 1030, and/or the customer device 1040 shown in FIG. lA. The apparatus 1100 may be a computer in the form of a smart phone, a tablet, a notebook, a desktop computer, a workstation, or a server. The apparatus 1100 can combine with any suitable embodiment of the systems, devices, and methods disclosed herein. The apparatus 1100 can include processor(s) 1110, a non-transitory storage medium 1120, communication interface 1130,… The processor(s) 1110 may operatively couple with a non-transitory storage medium 1120. The non-transitory storage medium 1120 may store logic, code, and/or program instructions executable by the processor(s) 1110 for per­forming one or more instructions including the fraud detec­tion logic circuitry 1125… )
Examiner notes that the claim 11 limitations are similar to claim 1 limitation and are therefore rejected under the same rationale.

Regarding claim 17 the limitations are similar to claim 7 limitations respectively and are therefore rejected under the same rationale. 

Regarding claims 18, the claims recite similar limitations as in claim 8 respectively and is therefore rejected under the same rationale.

Regarding claim 20,  the claims recite similar limitations as clam 10 and is therefore rejected under the same rationale.

Regarding claim 21, the rejection of claim 1 is incorporated and Walt in combination with Gupta and Joel teaches the method of claim 1, wherein the model is a fraud model. (in 0012-0016: Contemporary fraud detection models typically blacklist certain types of transactions based on known and expected locations associated with fraud. Embodiments described herein change a fundamental concept of fraud detection by determining if a transaction is non-fraudulent. More specifically, embodiments may train neural networks [i.e. wherein the model is a fraud model] to learn what a non-fraudulent transaction is and when transaction data for a fraudulent transaction is input into the neural network, the neural network may produce an error indicative of the difference between a non-fraudulent trans­action and the transaction provided as the input... When data for a non-fraudulent transaction is input at the input layer of the neural network, the neural network may output an error that is small to indicate that the transaction closely matches a predicted transaction or trans­action classification. On the other hand, when data for a fraudulent transaction is provided at the input layer of the neural network [i.e. wherein the model is a fraud model] , the neural network may output a large error indicating that the transaction does not match a predicted transaction well or transaction classification well. Thus, the fraud detection logic circuitry may determine if a transaction is likely fraudulent by comparing the error output by the neural network to a deviation threshold…)
Regarding claim 22, the rejection of claim 1 is incorporated and Walt in combination with Gupta and Joel teaches the method of claim 1, wherein the second plurality of feature indicators include merchant identifiers, card verification values and PINs. (in 0061: … , if a first purchase in a series is 20 miles from a second purchase and both are 'card present' purchases, a rule for the random logic may prevent the random selection of such purchases within a short or unrealistic period of time such as one minute. Note that the short or unrealistic period of time is defined in the context of the distance between the locations of the purchases [i.e. wherein the second plurality of feature indicators include merchant identifiers]…; Where purchases are made using credit card, in 0003: Although incidences of credit card fraud are lim­ited to about 0.1 % of all card transactions, they have resulted in huge financial losses as the fraudulent transactions have been large value transactions. In 1999, out of 12 billion transactions made annually, approximately 10 million----or one out of every 1200 transactions-turned out to be fraudu­lent. Also, 0.04% (4 out of every 10,000) of all monthly active accounts were fraudulent. Even with tremendous volume and value increase in credit card transactions since then, these proportions have stayed the same or have decreased due to sophisticated fraud detection and preven­tion systems…)
While Walt teaches the use of credit card transactions data having merchant identifiers as the distance of the purchase location. Walt and Gupta do not expressly teach wherein the second plurality of feature indicators include merchant identifiers, card verification values and PINs.
Joel does expressly teaches wherein the second plurality of feature indicators include merchant identifiers, card verification values and PINs (in 0071: … From the example above, the entities in a graph representation of received data corre­sponding to an online purchase may comprise a computing device used to make the purchase, the credit card [i.e. card verification values] used to make the purchase, an account associated with the credit card, and a merchant that the purchase was made with [i.e. merchant identifiers]…; And in 0108: … The credit card 210 may be associated with a credit card number, personal identification number (PIN) [i.e. card verification values and PINs] , and other similar information. For example, an IP address, rather than a personal computer, may be considered high risk. Similarly, specific models, categories, and/or types of devices ( e.g., jailbroken smartphones) may be considered higher risk than others. In other examples, the transaction data may comprise merchant data (e.g., name, identifier, merchant type, Bool­ean value), location data (e.g., IP address, ISP, MAC address, device identifier, UUID) [i.e. merchant identifiers], amount data (e.g., mon­etary amount, currency type, tender type (e.g., credit card, mobile payment, debit card, online payment merchant, cryp­tocnrrency)), and/or other characteristics.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Walt, Gupta, and Joel for the same reasons disclosed above.


 Joel does expressly teach the method of claim 1, wherein the compromised accounts are accounts that were the subject of one or more attacks by hackers. (in 0116: … elatedly, the customer B 304 may be considered to have a moderate risk, as a fraudulent transaction may indicate that, for example, the customer' s private data has been stolen [i.e. wherein the compromised accounts are accounts that were the subject of one or more attacks by hackers] via the compromised point-of-sale system. The first card 303 may be considered low risk in this example due to, for example, the nature of the transaction ( e.g., the transaction indicating that the point-of-sale system has been hacked [i.e. wherein the compromised accounts are accounts that were the subject of one or more attacks by hackers] but did not exfiltrate card data), but the first card 303 may be categorized as high risk if, for example, the transaction 301 suggested that the first card 303 was compromised…; And in 0154: A definitional function may be configured to avoid unwarranted correlations involving one or more entities. An unsupervised machine learning model may be prone to drawing unwarranted and/or undesirable correlations involving entities. For example, a large set of Internet hacking [i.e. wherein the compromised accounts are accounts that were the subject of one or more attacks by hackers] data fed into the unsupervised machine learning model may result in the unsupervised machine learning model drawing the conclusion that use of computers to access the Internet always results in fraud….; And in 0078: …For example, machine learning models may output a high fraud risk score for one or more entities based on determining that the one or more entities are, per the received data (e.g., input data as illustrated in FIG. 1), behaving in a different manner than one or more similar entities provided in training data. Such a high fraud risk score may indicate that a transaction was fraudulent (e.g., that a purchase was not made by the owner of the credit card) [i.e. wherein the compromised accounts are accounts that were the subject of one or more attacks by hackers]…)


Regarding claim 24, the rejection of claim 1 is incorporated and Walt in combination with Gupta and Joel teaches the method of claim 1, wherein the historical interaction data comprises historical payment transaction data. (in 0065-0067: The fraud detection logic circuitry 2000 may then retrain each of the instances 2012 of the neural network 2010 with specific customer purchase history data 2024. The specific customer purchase history data 2024 represents a set of the transaction data for a specific customer and there is a set for each customer, or at least each customer in the group of customers. In other words, an instance 2012 of the neural network 2010 is pretrained with the purchase history [i.e. wherein the historical interaction data comprises historical payment transaction data] of a specific customer so that the fraud detection via the instance 2012 for a specific customer is, advantageously, based on that specific customer's purchase history... Once the fraud detection logic circuitry 2000 retrains one of the instances 2012 for a specific customer, the instance of the neural network 2010 can perform fraud detection for the specific customer and, in several embodi­ments, continue to train with new, non-fraudulent transac­tions completed by the customer. When the specific cus­tomer conducts a transaction [i.e. wherein the historical interaction data comprises historical payment transaction data], the vendor may transmit information related to that transaction to the payment instru­ment issuer. The payment instrument issuer may comprise a server to perform fraud detection based on the instance of the neural network 2010 that is trained for this specific customer or may hire a third party to perform the fraud detection.)
Additionally Joel teaches wherein the historical interaction data comprises historical payment transaction data, in 0108: Though FIGS. 2A and 2B depict entities such as the debit card 202 and the personal computer 203, the sources of information corresponding to a transaction such as the transaction 205 are contemplated to be more and less granular. …In other examples, the transaction data [i.e. wherein the historical interaction data comprises historical payment transaction data] may comprise merchant data (e.g., name, identifier, merchant type, Bool­ean value), location data (e.g., IP address, ISP, MAC address, device identifier, UUID), amount data [i.e. wherein the historical interaction data comprises historical payment transaction data] (e.g., mon­etary amount, currency type, tender type (e.g., credit card, mobile payment, debit card, online payment merchant, cryp­tocnrrency)), and/or other characteristics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Walt, Gupta, and Joel for the same reasons disclosed above.

Regarding claim 25, the rejection of claim 1 is incorporated and Walt in combination with Gupta and Joel teaches the method of claim 1, wherein the recent interaction data comprises recent payment transaction data. (claimed plurality of neural networks as depicted in Fig. 1A, processing identified features of the Fraud detection classes, including claimed first class, in 0033: FIG. 1B depicts an embodiment for an apparatus 1100 such as one of the server(s) 1010, the customer device 1030, and/or the customer device 1040 shown in FIG. lA… The processor(s) 1110 may comprise processing circuitry to implement fraud detection logic circuitry 1115 such as the fraud detection logic circuitry 1015, 1035, or 1045 in FIG. 1A.; And claimed plurality of weights used to model neural network models for training identified features in the transaction data as claimed fields associated with interaction data indicative of data detect class features, as depicted in Fig. 1 A, in 0063-0068: A backprop 2046 logic circuitry of the trainer 2040 may train the neural network 2010 by backward propagation of the error that is output by the neural network 2010 in response to the training data. Backward propagation of the error may adjust weights [claimed a second neural network using a second plurality of weights and the second plurality of fields associated with the recent interaction data] and biases in the layers of the neural network to reduce the error. The backward propaga­tion of the error may effectively adjust the range of predicted transactions responsive to the transaction data [i.e. wherein the recent interaction data comprises recent payment transaction data] that caused the neural network to output the error. After pretraining the neural network 2010 with the multiple customer purchase history data 2022, the fraud detection logic circuitry 2000 may create multiple instances 2012 of the neural network 2010. In some embodiments, the fraud detection logic circuitry 2000 may create one of the instances 2012 for every customer. In other embodiments, the fraud detection logic circuitry 2000 may create one of the instances 2012 for every customer within a group of cus­tomers [i.e. a plurality of features associated with a third customer as claimed a third plurality of feature indicators indicative of the first class]… The fraud detection logic circuitry 2000 may select the group of customers based on various criteria, based on requests to "opt-in" from the group of customers, based on a list of customers provided to the fraud detection logic circuitry 2000, and/or based on other criteria. The fraud detection logic circuitry 2000 may then retrain each of the instances 2012 of the neural network 2010 with specific customer purchase history data 2024. The specific customer purchase history data 2024 represents a set of the transaction data for a specific customer and there is a set for each customer, or at least each customer in the group of customers [i.e. wherein the recent interaction data comprises recent payment transaction data]. .. The ran­dom 2042 logic circuitry may occasionally or periodically generate a set of random, non-fraudulent transactions in a time sequence or time series for training one [i.e. wherein the recent interaction data comprises recent payment transaction data] of the instances 2012 of the neural network 2010. Furthermore, the fuzzy 2044 logic circuitry may adjust values of the transaction data from the specific customer purchase history data 2024. For instance, the fuzzy 2044 logic circuitry may change a price of a grocery bill or other transaction, the time of a dinner bill, or the like…)
 wherein … recent interaction data comprises recent payment transaction data. (in 0139: …For example, each node and its associ­ated edges may be converted into a feature vector. An unsupervised feature vector may include data we know about each entity, such as data from historical data 710, current event data 708, and transaction data. An unsuper­vised feature vector may also include a score output by the entity's associated supervised machine learning engine for that entity. The score may represent the classification attri­bute of the node, or may be the confidence score of the node. The feature vector may also include current event data. For example, the feature vector may include data related to recent transaction data that the corresponding entity was a party to [i.e. wherein the recent interaction data comprises recent payment transaction data]. The UMLE may use the unsupervised feature vectors in a machine learning algorithm to detect anomalies within the graph…)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Walt, Gupta, and Joel for the same reasons disclosed above.

Regarding claim 26, the rejection of claim 1 is incorporated and Walt in combination with Gupta and Joel teaches the method of claim 1, further comprising: updating the second neural network with the current data. (claimed plurality of neural networks as depicted in Fig. 1A, processing identified features of the Fraud detection classes, including claimed first class, in 0033: FIG. 1B depicts an embodiment for an apparatus 1100 such as one of the server(s) 1010, the customer device 1030, and/or the customer device 1040 shown in FIG. lA… The processor(s) 1110 may comprise processing circuitry to implement fraud detection logic circuitry 1115 such as the fraud detection logic circuitry 1015, 1035, or 1045 in FIG. 1A and in 0063-0068: A backprop 2046 logic circuitry of the trainer 2040 may train the neural network 2010 by backward propagation of the error that is output by the neural network 2010 in response to the training data. Backward propagation of the error may adjust weights [claimed a second neural network; updating the second neural network with the current data] and biases in the layers of the neural network to reduce the error. The backward propaga­tion of the error may effectively adjust the range of predicted transactions responsive to the transaction data that caused the neural network to output the error. After pretraining the neural network 2010 with the multiple customer purchase history data 2022, the fraud detection logic circuitry 2000 may create multiple instances 2012 of the neural network 2010. In some embodiments, the fraud detection logic circuitry 2000 may create one of the instances 2012 for every customer. In other embodiments, the fraud detection logic circuitry 2000 may create one of the instances 2012 for every customer within a group of cus­tomers… The fraud detection logic circuitry 2000 may select the group of customers based on various criteria, based on requests to "opt-in" from the group of customers, based on a list of customers provided to the fraud detection logic circuitry 2000, and/or based on other criteria. The fraud detection logic circuitry 2000 may then retrain each of the instances 2012 of the neural network 2010 with specific customer purchase history data 2024. The specific customer purchase history data 2024 represents a set of the transaction data for a specific customer and there is a set for each customer, or at least each customer in the group of customers [i.e. updating the second neural network with the current data]. .. The ran­dom 2042 logic circuitry may occasionally or periodically generate a set of random, non-fraudulent transactions in a time sequence or time series for training one [i.e. updating the second neural network with the current data] of the instances 2012 of the neural network 2010. Furthermore, the fuzzy 2044 logic circuitry may adjust values of the transaction data from the specific customer purchase history data 2024. For instance, the fuzzy 2044 logic circuitry may change a price of a grocery bill or other transaction, the time of a dinner bill, or the like…)
Additionally Joel teaches updating the second neural network with the current data. (in 0139: …For example, each node and its associ­ated edges may be converted into a feature vector. An unsupervised feature vector may include data we know about each entity, such as data from historical data 710, current event data 708, and transaction data. An unsuper­vised feature vector may also include a score output by the entity's associated supervised machine learning engine for that entity. The score may represent the classification attri­bute of the node, or may be the confidence score of the node. The feature vector may also include current event data [i.e. updating the second neural network with the current data]. For example, the feature vector may include data related to recent transaction data that the corresponding entity was a party to [i.e. updating … with the current data]. The UMLE may use the unsupervised feature vectors in a machine learning algorithm to detect anomalies within the graph…; And in 0072: At step 604, the system may use a machine learning ensemble to determine an output based on inputs. In one example, the output may include anomaly scores, heat scores, and classification output; and the ensemble may receive transaction data and non-monetary data as input. In another example, the system may use the machine learning ensemble to produce output comprising a fraud risk score for a purchase, such as an online purchase. The ensemble may determine an output using one or more machine learning models [ including a plurality of models for updating .. second neural network with the current data]-e.g., decision trees, support vector machines, neu­ral network, Boltzmann machine, restricted Boltzmann machine, autoencoder [updating the second neural network with the current data], clustering algorithms (knn, shared nearest neighbors, DBSCAN, K means, and others). For example, the machine learning ensemble may analyze a feature vector for a node in the graph to generate an outcome indicative of the heat of the node. The machine learning ensemble uses one or more machine learning engines to perform the analysis. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Walt, Gupta, and Joel for the same reasons disclosed above.

wherein the historical interaction data comprises is data associated with accessing secure data. (in 0022-0030: n some embodiments, the fraud detection logic circuitry resides in a server environment, monitoring a specific customer's transactions [i.e. wherein the historical interaction data comprises is data associated with accessing secure data] for fraudulent transactions. In other embodiments, the fraud detection logic circuitry resides in a customer's device such as a smart phone, tablet, laptop, or a desktop computer environment, and monitors that customer's transactions for fraudulent transactions. In such embodiments, the customer's device may comprise fraud detection logic circuitry with the neural network. In many of these embodiments, the neural network is pre­trained with sets of the multiple customers' transaction data as well as retrained with the specific customer's purchase history [i.e. wherein the historical interaction data comprises is data associated with accessing secure data]. In other embodiments, the customer's device may receive the neural network pretrained with the multiple customers' transactions and the customer's device may retrain the neural network with that customer's purchase history… In various embodiments, these devices relate to specific applications such as healthcare[i.e. wherein the historical interaction data comprises is data associated with accessing secure data] , home, commercial office and retail, security, and industrial auto­mation and monitoring applications, as well as vehicle applications (automobiles, self-driving vehicles, airplanes, drones, and the like), and the like… In several embodiments, one or more the server(s) 1010 may perform fraud detection with the neural networks 1037 and 1047. For example, the when the customer asso­ciated with the customer device 1030 completes a transac­tion such as purchasing gas, the fraud detection logic cir­cuitry 1015 may apply transaction data that describes the purchase as a tensor to the input layer of the neural network 1037. The neural network 1037 may operate in inference mode and output an indication of error associated with the purchase. The error may represent a difference between the purchase of the gas and a predicted range of transactions that the neural network 1037 determines based on the pretraining and/or the continued training with new transactions for this customer. If the customer buys the gas at the same gas station for about the same amount, at about the same time, on about the same day of the week that the customer normally purchases gas for a vehicle [i.e. wherein the historical interaction data comprises is data associated with accessing secure data] , the error output from the neural network 1037 will likely be very small if not nil… For potentially fraudulent transactions, the fraud detection logic circuitry 1015 may generate a notification including transaction data indicative of the purchase such as the location of the purchase, the value of the purchase, the type of purchase, the vendor with whom the purchase was transacted, and/or the like, and request that customer con­firm the purchase was non-fraudulent or that the purchase was fraudulent [i.e. wherein the historical interaction data comprises is data associated with accessing secure data].)
Additionally Joel teaches wherein the historical interaction data comprises is data associated with accessing secure data. (Accessing credit card secure data, in 0108-0109: …, the sources of information corresponding to a transaction such as the transaction 205 are contemplated to be more and less granular. For example, the personal computer may have a corresponding Internet Protocol (IP) address, Media Access Control (MAC) address, and other similar information. The credit card 210 may be associated with a credit card number, personal identification number (PIN) [i.e. wherein the historical interaction data comprises is data associated with accessing secure data], and other similar information. For example, an IP address, rather than a personal computer, may be considered high risk. Similarly, specific models, categories, and/or types of devices ( e.g., jailbroken smartphones) may be considered higher risk than others. In other examples, the transaction data may comprise merchant data [i.e. wherein the historical interaction data comprises is data associated with accessing secure data] (e.g., name, identifier, merchant type, Bool­ean value), location data (e.g., IP address, ISP, MAC address, device identifier, UUID), amount data (e.g., mon­etary amount, currency type, tender type (e.g., credit card, mobile payment, debit card, online payment merchant, cryp­tocnrrency)), and/or other characteristics. Information derived from past fraudulent transac­tions, like transaction 205, may be used to create fraud detection rules. Such rules may comprise a pattern recog­nition rule or algorithm, such that future transactions may be identified as fraudulent before, after, and/or during occur­rence. For example, a fraud detection pattern recognition rule may specify that five repeated failed attempts at with­drawing money from an Automated Teller Machine (ATM) [i.e. wherein the historical interaction data comprises is data associated with accessing secure data] may suggest that the debit card used in the failed attempts is presumptively stolen.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Walt, Gupta, and Joel for the same reasons disclosed above.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (US Pub. No. 2020/0065813, hereinafter ‘Walt’) in view of Gupta et al. (US Pub. No. 2019/0391901, hereinafter ‘Gupta’), in further view of  Filliben et al. (US Pub No. 2019/0377819, hereinafter ‘Joel’), and  in further view of Keeler et al. (US Pat. No. 6, 243, 696, hereinafter ‘James’).

Regarding claim 3, the rejection of claim 1 is incorporated and Walt in combination with Gupta and Joel teaches the method of claim 1, wherein the first neural network is an … neural network and the second neural network is an … neural network. (plurality of neural network as depicted in Fig. 1A, for processing data in a network sever environment using online servers and offline network devices, in 0032-0033: In other embodiments, the server(s) 1010 may pretrain the neural network 1017 with sets of transaction data from multiple customers and pretrain instances of the neural network 1017 such as the neural networks 1037 and 1047 with purchase histories of specific customers. There­after, the server(s) 1010 may transmit the neural network 1037 to the customer device 1030 and the neural network 1047 to the customer device 1040. In such embodiments, the fraud detection logic circuitry 1035 may perform fraud detection for transactions by the customer associated with the customer device 1030 and the fraud detection logic circuitry 1045 may perform fraud detection for transactions by the customer associated with the customer device 1040. In further embodiments, the fraud detection logic circuitry 1035 may verify that new transactions are non-fraudulent, add the new, non-fraudulent transactions to training data, and train the neural network 1037 with the new transaction data… FIG. 1B depicts an embodiment for an apparatus 1100 such as one of the server(s) 1010, the customer device 1030, and/or the customer device 1040 shown in FIG. lA. The apparatus 1100 may be a computer in the form of a smart phone, a tablet, a notebook, a desktop computer, a workstation, or a server. The apparatus 1100 can combine with any suitable embodiment of the systems, devices, and methods disclosed herein…)
While Walt teaches the use of a plurality od neural networks for predicting classification labels in time series data such as transaction data monitored in network environments as disclosed above. Gupta also discloses the use of learning patterns in monitored time series data for data classification. 
However, Walt, Gupta, and Joel do not expressly teach the use offline and online combinations of neural network models for classifying time series data as disclosed in the claim 3 limitation: 
wherein … first neural network is an offline neural network and … second neural network is an online neural network.
James does expressly teach the use offline and online combinations of neural network models for classifying time series data as disclosed in the claim 3 limitation: 
wherein … first neural network is an offline neural network and … second neural network is an online neural network. (plurality of classifier neural network models for classifying time series data, in 7:28-35: The neural network models that are utilized for time­series prediction and control require that the time-interval between successive training patterns be constant. Since the data that comes in from real-world systems is not always on the same time scale, it is desirable to time-merge the data before it can be used for training or running the neural network model…; And claimed use of online and offline system for training models, in 20:47-65: The historical database 310 is utilized to collects information from the DCS 304… The run-time model 300 is operable to generate the predicted output and store it in the historical database 310 or in the DCS 304 under a predicted tag [classification]. Typically, the system administrator will define what predicted tags are available and will define whether another user can write to that tag. In conjunction with the run-time model 300 [claimed second on-line model], there is provided an off-line system. The off-line system is comprised of an off-line modeling process block 320 and a trainer 322. The off-line modeling block 320 [including claimed first offline model], as describes hereinabove, is the system for preprocessing data and gen­erating a model for performing a prediction. The trainer 322 is operable to vary the data such that the various "what-ifs” and setpoints can be varied… )
The Walt, Gupta, Joel, and James are references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information processing system using learning algorithms for data classification task using time series data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for processing time series data for model classifications using online and offline learning models as disclosed by James with the method of information processing of time series data using neural networks for classifying of data anomalies based on probability density distributions as collectively disclosed by Gupta, Walt, and Joel.
One of ordinary skill in the arts would have been motivated to combine the disclosed teaches of Walt, Gupta, and James in order enable data processing of over different time scales and process time 

Regarding claim 13, the limitations are similar to claim 3 limitations and are therefore rejected under the same rationale. 

Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (US Pub. No. 2020/0065813, hereinafter ‘Walt’) in view of Gupta et al. (US Pub. No. 2019/0391901, hereinafter ‘Gupta’), in further view of  Filliben et al. (US Pub No. 2019/0377819, hereinafter ‘Joel’), and in further view of Telford-Reed et al. (US Pat. No. 11,062,002, hereinafter ‘Reed’).

Regarding claim 9, the rejection of claim 8 is incorporated and Walt in combination with Gupta teaches the method of claim 8, further comprising, if the score does not exceed the threshold, modifying the authorization request message… and transmitting the modified authorization request message to an authorizing computer. (claimed determination of scores as error values used to classify fraudulent transactions, in 0016: Note that while the neural network is trained to predict a transaction by a customer or to detect a non­fraudulent transaction, fraud detection logic circuitry may detect fraud based on a determination by the neural network of the error associated with predicting a transaction con­ducted by the customer or classifying the transaction con­ducted by the customer… When data for a non-fraudulent transaction is input at the input layer of the neural network, the neural network may output an error that is small to indicate that the transaction closely matches a predicted transaction or trans­action classification…; And comparing error score to a threshold used to send notification messages, in 0069: … The fraud determiner 2030 may comprise logic circuitry to compare 2032 the error to a deviation threshold, notify 2034 the specific customer of the transaction associated with the transaction data 2005, communicate 2036 a message with a notification of the specific transaction to the specific cus­tomer and/or the payment instrument issuer [claimed modified authorization request message specific to the user or the issuer],…; And also modifying messages with transaction information, 0071: In response to an indication that the transaction data 2005 might represent a fraudulent transaction, the notify 2034 logic circuitry may generate a message that includes a description of the transaction associated with the transaction data 2005…)
While Walt teaches the use of a fraud score, and an error value, used to classify the monitored transaction patterns an transmitting messages based on the learned classifications, Walt, Gupta, and Joel do not expressly disclose to messages modified to included the determined fraud score.
Reed does expressly teach messages modified to included the determined fraud score. (in 16:28-40: Each biometric pattern in the set can be compared against other transaction-related information that is relevant for assessing the likelihood of the transaction being fraudulent. This transaction- related information can be, for example, a fraud score of the type known in the art, and/or information indicating whether the transaction involved a chargeback element (i.e. transmission of funds from a merchant to the holder of the payment instrument. Other suitable informa­tion will be readily identified by a skilled person having the benefit of the present disclosure. It will be appreciated that the transaction-related information is transaction specific and that the transaction-related information can be provided to server 170 along with the biometric pattern.)…; And the use of a conditional score for communicating notification, in 17:32-43: However, if the biometric pattern gathered in step 370 does not match at least one of the trusted patterns, then in step 385 the payment is declined. In another embodiment, if the biometric pattern gathered in step 370 does not match at 35 least one of the trusted patterns, then this result is used to contribute towards a 'fraud score' that is a measure of the likelihood of the transaction being fraudulent. If the fraud score is found to exceed a threshold value, then fraud is deemed likely and the payment is declined. If the fraud score 40 does not exceed the threshold value then the transaction is allowed, although it may also be flagged to an appropriate authority.) 
The Walt, Gupta, Joel, and Reed are references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information processing system using learning algorithms for data classification task for processing monitored events in a network environments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for processing transaction activity for management secure data processing services in an network environments as disclosed by Reed with the method of information processing of time series data using neural networks for classifying of data anomalies based on probability density distributions as collectively disclosed by Gupta, Walt, and Joel.
One of ordinary skill in the arts would have been motivated to combine the disclosed teaches of Walt, Gupta, Joel, and Reed in order enable secure information processing in fraud detection systems by identifying incorrect secure information in transaction data using a fraud score, (Reed, 1:60-2:50 and 16:28--40); Doing so would allow securing transaction data by distinguishing between an authorized user accidentally mis-entering their secure data and an unauthorized user entering incorrect secure data. This prevents the inconvenience of a payment instrument being temporarily disabled or other such negative consequence due to an authorized user accidentally inputting incorrect data, (Reed, 18:59-65), and helps in securely processing transaction related information over a server (Reed, 16:28-40).

Regarding claim 19, the claim recite similar limitations as in claim 9 and is therefore rejected under the same rationale.

28 is rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (US Pub. No. 2020/0065813, hereinafter ‘Walt’) in view of Gupta et al. (US Pub. No. 2019/0391901, hereinafter ‘Gupta’) in further view of  Filliben et al. (US Pub No. 2019/0377819, hereinafter ‘Joel’), and in further view of Stopic et al. (US Pub No. 20190095789, hereinafter ‘Rick’).

Regarding claim 28, the rejection of claim 1 is incorporated and Walt in combination with Gupta and Joel teaches the method of claim 1, wherein the current data comprises a primary account number or a payment token. (in 0013-0014: …Many embodiments pretrain the neural network based on purchase histories of multiple customers or all customers. Thereafter, an instance of that neural network is assigned to a specific customer and retrains or continues to train based on the purchase history of that specific customer, advantageously training the neural network to recognize specific transaction patterns of that specific customer [i.e. wherein the current data comprises a primary account number]. As a result, determinations by the neural network about non-fraudulent transactions are based on predicted transactions for each customer. In many embodiments, the neural network may pretrain on a server of, e.g., a payment instrument issuer, with function approximation, or regression analysis, or classification. Function approximation may involve time series prediction and modeling. A time series is a series of data points indexed ( or listed or graphed) in time order. As discussed herein, a time series is a sequence of discrete-time transaction data related to transactions conducted at a dis­crete time of the day, day of the week, week of the month, month of the year, and/or the like, to classify the transaction data…; And in 0028: … The neural network 1037 may operate in inference mode and output an indication of error associated with the purchase. The error may represent a difference between the purchase of the gas and a predicted range of transactions that the neural network 1037 determines based on the pretraining and/or the continued training with new transactions for this customer. If the customer buys [i.e. wherein the current data comprises a primary account number and  a payment token] the gas at the same gas station for about the same amount, at about the same time, on about the same day of the week that the customer normally purchases gas for a vehicle, the error output from the neural network )
Additionally Joel teaches wherein the current data comprises a primary account number or a payment token. (in 0071: The data received may relate to one or more entities and/or one or more associations between the one or more entities. For example, the data received may be related to an online purchase (such as a purchase of an article of clothing) using a credit card. Such a purchase may have involved use of a credit card on a web site, which may then use one or more credit card processing services, which may ultimately be connected with one or more financial institu­tions. As such, the online purchase may involve a number of entities, such as those that may be depicted in a graph structure generated by the graph module 702A or 702B ( e.g., FIGS. 2-4). As described with respect to FIGS. 2-4, entities may be as nodes in a graph. From the example above, the entities in a graph representation of received data corre­sponding to an online purchase may comprise a computing device used to make the purchase, the credit card used to make the purchase, an account associated with the credit card [i.e. current data comprises a primary account number and a payment token], and a merchant that the purchase was made with...; And in 0108: … the sources of information corresponding to a transaction such as the transaction 205 are contemplated to be more and less granular. For example, the personal computer may have a corresponding Internet Protocol (IP) address, Media Access Control (MAC) address, and other similar information. The credit card 210 may be associated with a credit card number, personal identification number (PIN) [i.e. current data comprises a primary account number and a payment token], and other similar information. For example, an IP address, rather than a personal computer, may be considered high risk. Similarly, specific models, categories, and/or types of devices ( e.g., jailbroken smartphones) may be considered higher risk than others. In other examples, the transaction data may comprise merchant data (e.g., name, identifier, merchant type, Bool­ean value), location data (e.g., IP address, ISP, MAC address, device identifier, UUID), amount data (e.g., mon­etary amount, currency type, tender type (e.g., credit card, mobile payment, debit card, online payment merchant, cryp­tocnrrency)), and/or other characteristics.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Walt, Gupta, and Joel for the same reasons disclosed above.
While Walt and Joel teaches the use of credit card information that is known to be associated with claimed primary account number or a payment token. 
Rick expressly teaches the use of credit card with claimed primary account number or a payment token, in 0027: … In some embodiments, it is sent to a transaction processing computer and/or an issuer of a payment card to request authorization for a transaction. An authorization request message according to some embodiments may com­ply with ISO 8583, which is a standard for systems that exchange electronic transaction information associated with a payment made by a user using a payment device or payment account. The authorization request message may include an issuer account identifier that may be associated with a payment device or payment account. An authorization request message may also comprise additional data elements corresponding to "identification information" including, by way of example only: a service code, a CVV (card verifi­cation value), a dCW (dynamic card verification value), a PAN (primary account number or "account number") [i.e. current data comprises a primary account number and a payment token], a payment token [i.e. current data comprises a primary account number and a payment token], a user name, an expiration date, etc. An authorization request message may also comprise "transac­tion information," such as any information associated with a current transaction, such as the transaction amount, mer­chant identifier, merchant location, acquirer bank identifi­cation number (BIN), card acceptor ID, information identi­fying items being purchased, etc., as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction.

The Walt, Gupta, Joel, and Rick are references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information processing system using learning algorithms for data classification task for processing monitored events in a network environments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for processing transaction activity for management secure data processing services in an network environments as disclosed by Rick with the method of information processing of time series data using neural networks for classifying of data anomalies based on probability density distributions as collectively disclosed by Gupta, Walt, and Joel.
One of ordinary skill in the arts would have been motivated to combine the disclosed teaches of Walt, Gupta, Joel, and Rick in order enable secure information processing requests authorization for a transaction sent to a transaction processing computer and/or an issuer of a payment card to request authorization for a transaction, (Rick, 0027); Doing so would allow securing transaction data that comply with ISO 8583, which is a standard for systems that exchange electronic transaction information associated with a payment made by a user using a payment device or payment account, (Rick, 0027); and provide payment credential that serve as reliable evidence of ownership and authority with processing transaction payment information, (Rick, 0016-0017).

	

	
	
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Svenson et al. (US Pub. No. 2021/0307621): teaches the use of sigmoid based activation functions has been shown to provide improved performance, compared to binary step functions, when NNs are used in similar pattern classifica­tion tasks (such as image classification). To train each model, the training data fragments are processed to determine the network parameters (i.e. the weights of the nodes) using standard techniques (such as, for example, back propagation)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.O.A./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129